 

     
 Exhibit 10.50

 


August 10, 2006






Mr. Joseph H. Mongrain
8522 Burkhart Rd.
Houston, TX  77055


Dear Mr. Mongrain,


Cameron International Corporation (the “Company”) considers the establishment
and maintenance of a sound and vital management to be essential for the
protection and enhancement of the best interests of the Company and its
shareholders. The Company recognizes that, as is the case with many
publicly-held corporations, the possibility of a Change of Control1  may arise
and that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its shareholders. Accordingly, the
Board of Directors of the Company (the “Board”) has determined that appropriate
steps should be taken to assure the Company of the continuation of your service
and to reinforce and encourage the attention and dedication of members of the
Company’s management to their assigned duties without distraction in
circumstances arising from the possibility of a Change of Control. In particular
the Board believes it important, should the Company or its shareholders receive
a proposal for or notice of a Change of Control, or consider one itself, that
you be able to assess and advise the Company whether such transaction would be
or is in the best interests of the Company and its shareholders, and to take
such other action regarding such transaction as the Board might determine to be
appropriate without being influenced by the uncertainties of your own situation.


In order to induce you to remain in the employ of the Company, this letter
agreement (the “Agreement”), prepared pursuant to authority granted by the
Board, sets forth the compensation and severance benefits which the Company
agrees will be provided to you should your employment with the Company be
terminated in connection with a Change of Control under the circumstances
described below, as well as certain other benefits which will be made available
to you should you be employed by the Company on the Effective Date of a Change
of Control.


This Agreement shall remain in full force and effect for as long as you remain
in your current position with the Company or any other position of equal or
higher grade which has historically made its holder eligible for a Change of
Control Agreement; provided, however, that this Agreement shall terminate and
cease to be in full force and effect upon your giving notice of your intent to
terminate your employment with the Company for any reason other than Good
Reason, whether by retirement, early retirement, or otherwise. This Agreement
supersedes any prior Agreement between you and the Company regarding the subject
matter hereof.


1. Termination in Connection with a Change of Control.


(a) If there is a termination of your employment with the Company either by the
Company without Cause or by you for Good Reason during the period between the
Effective Date of a Change of Control and 2 years following the occurrence of
the Change of Control (the “Effective Period”), and if such Effective Date
occurs during the life of this Agreement, you shall be entitled to the following
benefits, whether or not this Agreement has been cancelled prior to the time of
your termination:



(i)  
all benefits conferred upon you by the Severance Package, and



(ii) in addition, all benefits payable under the provisions either of the
Company’s employee and executive Plans in which you are a participant
immediately prior to the Effective Date, or of those plans in existence at the
time of your Termination Date, whichever are more favorable to you, in
accordance with the terms and conditions of such Plans or plans, such benefits
to be paid under such Plans or plans and not under this Agreement.


(b)  Notwithstanding the above, you shall not be entitled to any such benefits
if your termination results from your death or disability, unless your death or
disability occurs (i) during the Effective Period and (ii), with respect to the
benefits conferred by the Severance Package only, after either it has been
decided that you will be terminated without Cause during the Effective Period,
or you have given notice of termination for Good Reason during the Effective
Period.


(c)  You shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment, nor shall the amount of any
payment provided for in this Agreement be reduced by any compensation earned by
you as the result of employment by another employer after any Termination Date.


2. Procedures for Termination. 


(a)  If it is intended that your employment be terminated by you for Good Reason
you shall transmit to the Company written notice setting forth the particulars
upon which you base your determination that Good Reason exists and, only if the
stated basis therefore is capable of being cured, requesting a cure within 10
days. Failing such a cure, a “final separation” shall then occur, and if such
stated basis is not capable of cure by the Company, “final separation” shall
occur co-extensive with delivery of the notice. For purposes of this Agreement,
a “Termination Date” shall be deemed to have occurred upon the date of such
“final separation”.


(b) If it is intended that your employment be terminated by the Company without
Cause, a “Termination Date” shall be deemed to have occurred upon the 30th day
following the date of receipt of any notice so stating, or upon the date
specified in the notice, whichever is later. If it is intended that your
employment be terminated by the Company for Cause, if you contest such
termination pursuant to any proceeding initiated pursuant to Section 6 hereof
within 15 days of receipt of such notice, and it is ultimately determined that
cause did not exist, then (anything else in the Agreement to the contrary
notwithstanding) a “Termination Date” shall be deemed to have occurred upon the
final resolution of such proceeding.


3. LTIP Benefit Acceleration. Immediately upon an applicable Termination Date,
all contingent compensation rights issued to you under the LTIP Plan, which are
then (i) held by you, a member of your Immediate Family, or a partnership or
limited liability company whose partners or shareholders are you and members of
your Immediate Family, and (ii) outstanding, shall become vested, exercisable,
distributable and unrestricted (any contrary provision in the LTIP Plan
notwithstanding) whether or not you continue to be employed by the Company. You
shall have the right immediately upon any written request by you to the Company,
to (i) exercise all or any portion of all your options covered (including, at
your sole election, any associated Tandem SAR) by the LTIP Plan and to have the
underlying Shares issued to you, (ii) have issued to you on a non-forfeitable
basis any or all Shares covered by Restricted Stock Awards held by you under the
LTIP Plan, (iii) have issued to you any or all Performance Shares and/or
Performance Units held by you in the LTIP Plan, (iv) exercise all or any portion
of any LTIP Plan Freestanding SAR held by you, and (v) obtain the full benefit
of any other contingent compensation rights to which you may be entitled under
the LTIP Plan, in each case as though all applicable Performance Targets had
been met or achieved at maximum levels for all Performance Periods (including
those extending beyond the Effective Date) and any and all other LTIP Plan
contingencies had been satisfied in full at the date of the Change of Control
and the maximum possible benefits thereunder had been earned at the date of the
Change of Control.


4. Conditional Share Purchase Obligation.


(a) If a Change of Control occurs as a consequence of a tender offer or exchange
offer (the “Tender Offer”), the Company shall, if requested by you, purchase
from you (whether a Termination Date has occurred following the Change of
Control) for cash on any business day selected by you upon not less than ten
days’ notice to the Company, which day shall not be less than ten days following
consummation of the Tender Offer nor more than three years after the Effective
Date, up to that number of Shares which shall be equal to the product of (x) the
number of Shares acquired by you upon exercise or distribution of any benefit
under the Bonus Plan or LTIP Plan prior to consummation of the Tender Offer,
multiplied by (y) the decimal equivalent of (I) the number of Shares accepted
for purchase or exchange in the Tender Offer, divided by (II) the number of
Shares timely and validly tendered pursuant to the Tender Offer. In the event
the above obligation to purchase Shares occurs by reason of a cash tender offer
or a combination cash tender offer and exchange offer, the cash price per share
to be paid to you hereunder shall be equal to the highest price paid in cash
pursuant to the Tender Offer. In the event such obligation occurs by reason of
an exchange offer, the cash price per share to be paid to you hereunder shall be
equal to the closing price, if traded on a stock exchange, or the average bid
and asked prices, if traded in the over-the-counter market, of the security of
the person so exchanged for the Shares (the “Exchange Security”) on the first
day on which the Exchange Security could have been sold by you on such exchange
or in the over-the-counter market, as the case may be, in a regular broker’s
transaction had your Shares been tendered and accepted, multiplied by the number
of Exchange Securities (or fraction thereof) issued in the Tender Offer for each
Company Share; and


(b) If a Change of Control occurs pursuant to a Tender Offer and (i) a merger,
consolidation, reorganization, sale, spin-off, or purchase of assets under which
all remaining outstanding Shares will be converted into or become exchangeable
for cash, or for securities (“Merger Security”) issued or to be issued by the
Person who made the Tender Offer (or a subsidiary or affiliate of such Person)
is thereafter proposed to the Company or its shareholders, and (ii) such merger,
consolidation, reorganization or purchase of assets occurs less than three years
after the Effective Date, and (iii) the amounts of cash into which each Share
would be converted if the transaction is effected wholly for cash, or the Merger
Security Value (as defined below) if such transaction is effected wholly for
Merger Securities, or the sum of the cash and the Merger Security Value if the
Transaction is effected partly for cash and partly for Merger Securities, as the
case may be, is less than 95% of the per share price that would have been paid
by the Company for such portion of your Shares had you exercised your option to
require the Company to purchase such Shares under Section 4(a) above, the
Company shall pay you (whether or not a Termination Date has occurred following
a Change of Control), an amount in cash equal to the difference between the
aggregate price you would have received from the number of Shares the Company
would have been required to purchase from you had you exercised such option
under Section 4(a) and the amount of cash and/or the Merger Security Value
received for the same number of Shares in such merger, consolidation,
reorganization or purchase of assets. Such cash payment shall be made to you on
a business day selected by you upon no less than ten-calendar days’ notice to
the Company or its Successor (as hereinafter defined). For purposes of this
Section 4(b), “Merger Security Value” shall mean the closing price, if traded on
a stock exchange, or the average bid and asked prices if traded in the
over-the-counter market, of the Merger Security on the first day on which the
Merger Security could have been sold by you on such exchange or in the
over-the-counter market, as the case may be, in a regular broker’s transaction,
multiplied by the number of Merger Securities (or fraction thereof) for which
each Share was exchangeable or into which each Share was convertible. If no
public market develops for the Merger Security within 30 days from the date of
its issue, however, “Merger Security Value” shall mean the fair market value of
such Merger Security (on a per unit basis in the written opinion of a nationally
recognized investment banking firm acceptable to you) on the effective date of
the merger, consolidation, reorganization or purchase of assets, as the case may
be, multiplied by the number of Merger Securities (or fraction thereof) for
which each Share was exchangeable or into which each Share was convertible.

1

--------------------------------------------------------------------------------





5. Excise Tax.


(a) Any other provision of this Agreement to the contrary notwithstanding, if
any payment in the nature of compensation to be paid or provided to you under
this Agreement or otherwise is considered to be a “parachute payment” within the
meaning of Section 280G(b) of the Code, the Company shall pay to you an
additional amount (hereinafter referred to as the “Excise Tax Premium”). The
Excise Tax Premium shall be equal to the excise tax determined under Code
Section 4999 attributable to the total amount of payments received by you. The
Excise Tax Premium shall also include any amount attributable to excise tax on
the Excise Tax Premium. The Company shall also pay to you an additional amount
(the “Additional Amount”) such that the net amount received by you, after paying
any applicable Excise Tax Premium and any federal or state income, excise or
other tax on such additional amount, shall be equal to the amount that you would
have received if such Excise Tax Premium were not applicable. You shall be
deemed to pay income taxes at all relevant times at the highest marginal rate of
income taxation in effect in your taxing jurisdiction. The Additional Amount
shall include any amount attributable to income, excise or other tax on the
Additional Amount.


(b) Not later than 30 days following any payment in the nature of compensation
described herein, the independent public accountants acting as auditors for the
Company on the date of the transaction constituting the change of control within
the meaning of Code Section 280G (or another accounting firm designated by you)
shall determine whether the sum of the present value of any “parachute payments”
payable under this Agreement or otherwise and the present value of any other
“parachute payments” received by you upon or after any such change of control is
in excess of the amount you can receive without causing you to be subject to an
excise tax with respect to such amount on account of Code Section 4999, and
shall determine the amount of any Excise Tax Premium and Additional Amount
payable to you. The Excise Tax Premium and Additional Amount shall be paid to
you as soon as practicable but in no event later than the time when the tax
payment is due, including by way of withholding, and shall be net of any amounts
required to be withheld for taxes.


(c) For purposes of this Section, “present value” means the value determined in
accordance with the principles of Section 1274 (b) (2) of the Code under the
rules provided in Treasury Regulations under Section 280G of the Code.


(d) To the extent Code Section 280G is amended prior to the termination of this
Agreement, or is replaced by a successor statute, the provisions of this Section
5 shall be deemed modified without further action of the parties in a manner
consistent with such amendments or successor statutes, as the case may be. In
the event that Code Section 280G or any successor statute is repealed, this
Section 5 shall cease to be effective on the effective date of such repeal. The
parties recognize that Treasury Regulations under Code Sections 280G and 4999
may affect the amount that may be paid hereunder and agree that, upon the
issuance of any such regulations, this Agreement may be modified as in good
faith may be deemed necessary in light of the provisions of such regulations to
achieve the purposes hereof, and that consent to such modifications shall not be
unreasonably withheld.

2

--------------------------------------------------------------------------------





6. Dispute Resolution.


(a) This Agreement shall be governed in all respects, including as to validity,
interpretation and effect, by the internal laws of the State of Texas without
regard to choice of law principles.


(b) It is irrevocably agreed that if any dispute arises between us under this
Agreement: (i) exclusive jurisdiction shall be in the lowest Texas state court
of general jurisdiction sitting in Harris County, Texas, (ii) we are each at the
time present in Texas for the purpose of conferring personal jurisdiction; (iii)
any such action may be brought in such court, and any objection that the Company
or you may now or hereafter have to the venue of such action or proceeding in
any such court or that such action or proceeding was brought in an inconvenient
court is waived, and we each agree not to plead or claim the same, (iv) service
of process in any such proceeding or action may be effected by mailing a copy
thereof by registered or certified mail, return receipt requested (or any
substantially similar form of mail), postage prepaid, to such party at the
address provided in Section 11 hereof, and (v) prior to any trial on the merits,
we will submit to court supervised, non-binding mediation.


(c) Notwithstanding any contrary provision of Texas law, the Company shall have
the burden of proof with respect to any of the following: (i) that Cause existed
at the time any notice was given to you under Section 2 (ii) that Good Reason
did not exist at the time notice was given to the Company under Section 2; and
(iii) that a Change of Control has not occurred.


7. Successors; Binding Agreement.


(a) In the event any Successor (as defined below) does not assume this Agreement
by operation of law the Company will seek to have any Successor, by agreement in
form and substance satisfactory to you, expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it. If there has been a Change of Control prior to, or a
Change of Control will result from, any such succession, then failure of the
Company to obtain at your request such agreement prior to or upon the
effectiveness of any such succession (unless assumption occurs as a matter of
law) shall constitute Good Reason for termination by you of your employment and,
upon delivery of a notice of termination by you to the Company, you shall be
entitled to the benefits provided for herein. “Successor” shall mean any Person
that succeeds to, or has the ability to control, the Company’s business as a
whole, directly by merger, consolidation, spin-off or similar transaction, or
indirectly by purchase of the Company’s Voting Securities or acquisition of all
or substantially all of the assets of the Company.


(b) This Agreement shall inure to the benefit of and be enforceable by your
personal and legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees.


8. Fees and Expenses. The Company shall pay all legal fees and expenses incurred
by you as a result of your seeking to interpret, obtain, assert or enforce any
right or benefit conferred upon you by this Agreement to the extent you are the
prevailing party.


9. Notices. Any and all notices required or permitted to be given hereunder
shall be in writing and shall be deemed to have been given when delivered in
person to the persons specified below or deposited in the United States mail,
certified or registered mail, postage prepaid and addressed as follows:


If to the Company: Cameron International Corporation
1333 West Loop South, Suite 1700
Houston, Texas 77027
Attention: Chief Executive Officer
 


If to you:  Joseph H. Mongrain
8522 Burkhart Rd.
Houston, TX  77055


    
Either party may change, by the giving of notice in accordance with this Section
10, the address to which notices are thereafter to be sent.


10. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


11. Survival. All obligations undertaken and benefits conferred pursuant to this
Agreement, shall survive any termination of your employment and continue until
performed in full.


12. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in writing
signed by you and the Company. No waiver by either party hereto at any time of
any breach by the other party hereto of, or of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement. The internal
laws of the State of Texas shall govern the validity, interpretation,
construction and performance of this Agreement.


13. Duplicate Originals. This Agreement has been executed in duplicate
originals, with one to be held by each of the parties hereto.


If this letter correctly sets forth our understanding with respect to the
subject matter hereof, please sign and return one copy of this letter to the
Company.



    Sincerely,           CAMERON INTERNATIONAL CORPORATION                    
  BY: /s/ Sheldon R. Erikson
     Sheldon R. Erikson      Chairman, President and      Chief Executive
Officer



Agreed to as of the 10th day of August, 2006


/s/ Joseph H. Mongrain
Joseph H. Mongrain



--------------------------------------------------------------------------------

1 Reference is made to Annex I hereto for definitions of certain terms used in
this Agreement, and such definitions are incorporated herein by such reference
with the same effect as if set forth herein. Certain capitalized terms used in
this Agreement in connection with the description of various Plans are defined
in the respective Plans, but if any conflicts with a definition herein
contained, the latter shall prevail.

       



3

--------------------------------------------------------------------------------

